Case 17-28522        Doc 40     Filed 01/31/19     Entered 01/31/19 12:44:07          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 28522
         Fred Bowden

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/25/2017.

         2) The plan was confirmed on 12/12/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/03/2018.

         5) The case was Converted on 12/06/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-28522             Doc 40           Filed 01/31/19    Entered 01/31/19 12:44:07                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $11,714.00
           Less amount refunded to debtor                                   $15.97

 NET RECEIPTS:                                                                                            $11,698.03


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $526.27
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,526.27

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aes/rbs Citizens Na                       Unsecured     15,797.00            NA              NA            0.00       0.00
 Bank Of America                           Unsecured      8,057.00       8,057.23        8,057.23        192.12        0.00
 Becket & Lee                              Unsecured      1,282.00       2,383.77        2,383.77          54.50       0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured      2,263.00       3,405.60        3,405.60          77.86       0.00
 Chase Card                                Unsecured      1,658.00            NA              NA            0.00       0.00
 Chase Card                                Unsecured      1,541.00            NA              NA            0.00       0.00
 Citi                                      Unsecured      3,365.00            NA              NA            0.00       0.00
 Citi                                      Unsecured      2,237.00            NA              NA            0.00       0.00
 Discover Financial Services               Unsecured      5,996.00       5,996.88        5,996.88        142.98        0.00
 Freedom Mortgage Corp                     Secured      309,808.00    307,810.61       307,810.61           0.00       0.00
 Freedom Mortgage Corp                     Secured           349.94        349.94          349.94        349.94        0.00
 Portfolio Recovery Associates             Unsecured      1,397.00       1,397.50        1,397.50          31.96       0.00
 Portfolio Recovery Associates             Unsecured         749.00        749.69          749.69          17.14       0.00
 Portfolio Recovery Associates             Unsecured     10,441.00     10,253.32        10,253.32        244.47        0.00
 Quantum3 Group                            Unsecured         825.00        824.65          824.65          18.86       0.00
 Quantum3 Group                            Unsecured      2,057.00       2,165.22        2,165.22          49.50       0.00
 Resurgent Capital Services                Unsecured     29,410.00     28,964.60        28,964.60        690.62        0.00
 Resurgent Capital Services                Unsecured     18,706.00     18,958.81        18,958.81        452.05        0.00
 Syncb/Amazon                              Unsecured         110.00           NA              NA            0.00       0.00
 TD Bank USA NA                            Unsecured      4,287.00       4,449.19        4,449.19        101.74        0.00
 Thd/Cbna                                  Unsecured      1,609.00            NA              NA            0.00       0.00
 Unvl/Citi                                 Unsecured         401.00           NA              NA            0.00       0.00
 Wells Fargo Bank                          Secured        4,748.00       4,748.02        4,748.02      4,662.59      85.43




UST Form 101-13-FR-S (9/1/2009)
Case 17-28522        Doc 40      Filed 01/31/19     Entered 01/31/19 12:44:07             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $307,810.61              $0.00              $0.00
       Mortgage Arrearage                                   $349.94            $349.94              $0.00
       Debt Secured by Vehicle                            $4,748.02          $4,662.59             $85.43
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $312,908.57          $5,012.53             $85.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $87,606.46          $2,073.80              $0.00


 Disbursements:

         Expenses of Administration                             $4,526.27
         Disbursements to Creditors                             $7,171.76

 TOTAL DISBURSEMENTS :                                                                     $11,698.03


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
